Citation Nr: 0918167	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-35 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for spinal stenosis 
with hypertrophic changes of the lumbar spine (hereafter a 
"low back disability").  

2.  Entitlement to service connection for a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the Board issued a decision adjudicating the 
issues of service connection reflected on the title page of 
this decision.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
2008, the Court granted a Joint Motion for Remand of the 
Veteran and the Secretary of Veterans Affairs, vacating that 
June 2007 decision and remanding the issues to the Board.  


FINDINGS OF FACT

1.  The Veteran had active service from January 1945 to 
January 1946.  

2.  On January 22, 2009 the Board was notified by the 
appellant's representative that the appellant had died.  
Results of a Social Security Death Index Search show that the 
appellant died in September 2008.  






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran, who was the appellant in this 
case, died during the pendency of the appeal.  As a matter of 
law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).

ORDER

The appeal is dismissed.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


